124 S.E.2d 508 (1962)
256 N.C. 561
The GENERAL TIRE AND RUBBER COMPANY
v.
DISTRIBUTORS, INC., and Frank R. Carson, Trustee.
No. 238.
Supreme Court of North Carolina.
March 21, 1962.
*509 Orr & Osborne, Charlotte, for plaintiff.
Ralph C. Clontz, Jr., Charlotte, for defendants.
PER CURIAM.
At the Fall Term 1959 this case was before this Court on questions relating to pleadings. General Tire & Rubber Co. v. Distributors, Inc., 251 N.C. 406, 111 S.E.2d 614. At the Fall Term 1960 it was here again, on matters relating to the merits of the case. General Tire & Rubber Co. v. Distributors, Inc., 253 N.C. 459, 117 S.E.2d 479. The pleadings and facts essential to an understanding of the case are set out in the former opinions. The only material change since the last opinion is in an amendment to the answer. It was alleged in the original answer that the distributorship contract was to continue for "an indefinite period of time * * * so long as defendant made reasonable efforts to promote said products * * *." After the opinion at the Fall Term 1960 the superior court permitted corporate defendant to amend so as to allege that the distributorship contract was "for a period of at least seven years, and so long after said seven-year period that the defendant make reasonable efforts to promote said products of plaintiff."
Thereafter, on motion of plaintiff, Frank R. Carson, Trustee in an assignment by corporate defendant for benefit of creditors, was made a party defendant. Parties to this appeal stipulate: "* * * (T)hat the parties were properly before the court, and that the court had jurisdiction over all of the parties and the subject matter of this action."
Defendants make forty-one assignments of error based on seventy-two exceptions. It is manifest that defendants have thoroughly reviewed the record and set out in their assignments a complete catalog of omissions, irregularities and possible errors in the trial. The trial lasted seven days and the record contains 471 pages, exclusive of the assignments of error. Perfection in detail in such an extended trial is impossible. It is inevitable that slight omissions and error in detail and emphasis in stating the evidence, giving the contentions of the parties and instructing on subordinate features will appear in the court's charge at a lengthy trial. "A new trial will not be granted for mere technical error which could not have affected the results, but only for error which is prejudicial and harmful." Strong: N.C. Index, Appeal and Error, s. 40, p. 118; Waddell v. Carson, 245 N.C. 669, 97 S.E.2d 222. The *510 burden is upon appellants to show error amounting to a denial of some substantial right. In re Gamble, 244 N.C. 149, 93 S.E.2d 66. The court is not required to recapitulate the evidence, witness by witness. Nor is it required to instruct on subordinate features of the case without a proper request therefor. A summary of the material aspects of the evidence sufficient to bring into focus controlling legal principles is all that is required with respect to stating the evidence. A careful examination of the charge in the case at bar leads us to the conclusion that the trial judge applied the law to the facts in substantial compliance with the requirements of G.S. § 1-180. When called to his attention he corrected a factual misstatement. Defendants requested the judge to charge as to admissions in the pleadings and evidence in accordance with its trial brief. It then withdrew its request and asked the judge to "just preserve my Record indication." The record does not disclose specifically the admissions which defendants then requested be given to the jury. There were no prayers for instructions in accordance with legal requirements, so far as the record discloses.
The issues submitted to the jury were sufficient to settle the material controversies arising on the pleadings and to support the judgment. Mitchell v. White, N.C., 124 S.E.2d 137; Rudd v. Stewart, 255 N.C. 90, 120 S.E.2d 601; Coulbourn v. Armstrong, 243 N.C. 663, 91 S.E.2d 912. The first issue makes two inquiries, (1) whether plaintiff is entitled to possession of the merchandise, and (2) whether defendant wrongfully detained it. The charge clearly explains both phases of the issue, and clearly instructs the jury that plaintiff had the burden of proving the affirmative of both propositions before being entitled to a favorable or affirmative answer to the issue. We find no error in the form of the issue or the court's instructions with respect thereto.
The court correctly placed the burden of proof on the first issue on plaintiff, and of the second and third issues on defendants. It correctly stated that the quality of proof required is "by the greater weight of the evidence." It did not define "greater weight of the evidence." "When the court correctly places the burden of proof and states the proper intensity of the proof required, the court is not required to define the terms `greater weight' or `preponderance of the evidence' in the absence of prayer for special instructions." 4 Strong: N.C. Index, Trial s. 34, p. 338, and cases there cited.
In the trial below, we find
No error.
SHARP, J., took no part in the consideration or decision of this case.